lN THE UN|TED STATES DlSTR|CT COURT
FOR THE NORTHERN DlSTR|CT OF WEST VlRG|NlA

ELK|NS
WiLLlANl STAPLES,
Petitioner,
v. ClVlL ACTION NO. 2:16-CV-18
(BA|LEY)
WARDEN TERRY O’BRlEN,
Respondent.

ORDER DENY|NG MOT|ON FOR |MN|ED|ATE RELEASE

This matter comes before this Court upon consideration of the pro se petitioner’s
Niotion for immediate Re|ease [Doc. 42], filed December 7, 2018. On October 19,
2018, the United States Court of Appea|s for the Fourth Circuit issued an opinion and
judgment vacating this Court’s Order Denying Petition for Writ of Habeas Corpus [Doc. 30]
and remanding this case to this Court forfurther consideration in light of United States v.
Wheeler, 886 F.3d 415 (4th Cir. 2018), and to independently evaluate whether the prior
convictions that supported petitioner's armed career criminal designation remain viable
predicates after the Supreme Court`s ruling in Johnson v. United States, 135 S.Ct. 2551
(2015). Petitioner’s Motion asks this Court “to hear and decide this case within five (5)
days after receiving this motion for immediate release" [Doc. 42 at 3]. Upon considerationl
petitioner's i\/Iotion will be denied.

As the Fourth Circuit's judgment states, the judgment does not take effect until
issuance of the Fourth Circuit's mandate [Doc. 41]. To date, the mandate has not issued.

Once the mandate is issued, petitioner can be assured that this Court will review and

decide this matter in a timely fashion, consistent with the Fourth Circuit's decision.
if\ccording|yl petitioner’s N|otion for immediate Release [Doc. 42] is hereby DEN|ED.

lt is so ORDERED.

The C|erk is directed to transmit copies of this Order to any counsel of record herein
and to mail a copy to the pro se petitioner.

DATED: December 7, 2018.

 

JO N BAILEY
UN|TED STATES DlSTR|CT JUDGE

